DETAILED ACTION
Claims 1-8, 20-21, 30 and 37-44 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Interpretation
For purpose of examination the term “ambient temperature” “refers to a temperature between 15° C. and 25° C.” (emphasis added; - instant US publication US 20210095129 at [0029]; see also [0032]; [0039]; and [0056])

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the thermal indicating composition" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Specifically, claim 30 is in independent form and no longer depends from a recited thermal indicating composition.
For purpose of examination and as best understood this limitation will be read as “a thermal indicating composition comprising” rather than the previously recited structure being the composition. This is consistent with the specification and other claims.
However, positive in claim recitation of proper antecedent basis is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Prusik et al. (US 20160313253; hereinafter Prusik).

Regarding claim 1, Prusik teaches a thermal indicator (80; see fig. 1; see abstract and [0136-144]) comprising an organic solid material (at least 84; see [0136] and [0143] teaching “meltable particulate colored material 84” may have “a meltable solid formed of an organic material such as a wax”) having a melting point higher than ambient temperature ([0020] teaches that “a temperature below the melting-point of the meltable solid, such as a temperature below about 40° C. or below about 30° C.” that is the melting point of the meltable solid is above ambient – defined here as 15-25C) and a dye which contacts the organic solid material ([0136] teaches a dye contacting the meltable solid), wherein the dye is in a crystalline state (see at least [0164-165] teaching that the heat-sensing agent/dye may be a crystallized material) and wherein the dye dissolves (see at least [0136]; see also [0038]) in the organic solid material to a molecular state to show the true color of the dye's molecular state when the thermal indicator is heated to the melting point of the organic solid material (at least [0070] teaches directly that “As the predetermined temperature range is reached, or exceeded, it initiates a color forming change as a result of the dissolving of a dye composition.”; see also [0136], [0118] and [0142-143]).

Regarding claim 2, Prusik teaches that the melting point of the organic solid material is between 70C and 130C (see [0140] teaching the material is carnauba wax which has a melting point of ~180-185F which is ~82-85C).

Regarding claim 3, Prusik teaches that the organic solid material is colorless, white or pale yellow ([0143] “The meltable solid may be light in color, for example white or pale yellow, and optionally, may be transparent or translucent.”; see also  [0140] teaching the material is at least carnauba wax or paraffin wax which are yellowish and white respectively; see also other materials taught in at least [0140] also having clear/white/pale yellow appearances).

Regarding claim 4, Prusik teaches that the organic solid material is selected from a wax, a polymer, an organic non-polymeric material, or a mixture thereof (see at least [0140]).

Regarding claim 6, Prusik teaches that the wax is selected from castor wax, carnauba wax, a synthetic wax, or a mixture thereof (see at least [0140]).

Regarding claim 7, Prusik teaches that the polymer is selected from polyethylene, polyurethane, other low melting temperature polymers, or a mixture thereof (see at least [0140]).

Regarding claim 8, Prusik teaches that the dye is selected from an anthraquinone dye, an amino ketone dye, a solvent dye, or a mixture thereof ([0042] teaches at least solvent based dyes and crystal violet dyes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Prusik et al. (US 20160313253; hereinafter Prusik) in view of Mudaliar et al. (US 20110217786; hereinafter Mudaliar).

Regarding claim 5, Prusik lacks direct and specific teaching that the organic non-polymeric material is vanillin or triphenylphosphine.
However, Mudaliar teaches a time temperature indicator (abstract; see also background/summary [0001-11]) which uses at least “vanillin” (see at least [0108] and [0172] teaching regarding “the usage of Vanillin as melt component”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the waxes in a temperature indicator of Prusik (see at least [0140] of Prusik) with the specific knowledge of using the usage of Vanillin as melt component in dyes for a temperature indicator of Mudaliar. This is because Vanillin is known to be useful for forming dyes such as violet dyes (see at least [0172] of Mudaliar). This is important in order to provide a meltable temperature indicator based on desired end user color and melt point criteria (see table in Mudaliar at [0169] teaching regarding numerous mix components including Vanillin).

Regarding claim 20, Prusik teaches the thermal indicating composition according to claim 1 (see treatment of claim 1 above), further comprising a binder ([0145]; see also [0087]).
Prusik lacks direct and specific teaching of the range of 0 to 80% by weight of binder based on the total weight of the thermal indicating composition.
However, Mudaliar teaches a filter layer having a polymeric binder which has a by weight range of 1-50 wt % ([0130]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the binder in a temperature indicator of Prusik with the specific knowledge of using the binder weight percentages of Mudaliar. This is because having a binder which makes up some but not all of the weight of a layer allows for other elements in the layer to exist and function in a cohesive manner. This is important in order to provide a functional layer which does not fall apart since it is held by a binder material.

Regarding claim 21, Prusik and Mudaliar lack direct and specific teaching that the binder is selected from a butylmethacrylate/isobutylmethacrylate copolymer, a dispersion of phenoxy resin, a styrene-isoprene-styrene triblock copolymer, a polystyrene-acrylic emulsion, or a mixture thereof.
However, Prusik does disclose binders which are copolymers and butylmethacrylates (see [0186] which teaches that the binder may be at least “polybutylmethacrylate” as well as mixtures of copolymers).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the known binder mixtures of “polybutylmethacrylate” and copolymers of Prusik with at least the specific butylmethacrylate/isobutylmethacrylate copolymer as claimed here.  This is because one of ordinary skill in the art would have expected the binder material to be selected based on known design considerations for the temperature indicator because such binders are known to have desirable material qualities (see at least [0189] of Prusik). 

Claims 30. 37-40 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Prusik et al. (US 20160313253; hereinafter Prusik) in view of Shirase (US 20130014690).

Regarding claim 30, Prusik teaches a thermal indicating structure (80; see fig. 1; see abstract and [0136-144]) comprising a transparent substrate (26; see fig. 8), an adhesive layer (16; see fig. 8), and a stripping liner (12; see fig. 8; see also [0106] teaching that the liner may be removed/stripped) laminated in turn ([0024] teaches the layers may be combined via lamination), wherein one side of the transparent substrate facing to the adhesive layer (see at least fig. 8 showing such configuration) the thermal indicating composition comprising an organic solid material (at least 84; see [0136] and [0143] teaching “meltable particulate colored material 84” may have “a meltable solid formed of an organic material such as a wax”) having a melting point higher than ambient temperature ([0020] teaches that “a temperature below the melting-point of the meltable solid, such as a temperature below about 40° C. or below about 30° C.” that is the melting point of the meltable solid is above ambient – defined here as 15-25C) and a dye which contacts the organic solid material ([0136] teaches a dye contacting the meltable solid), wherein the dye is in a crystalline state (see at least [0164-165] teaching that the heat-sensing agent/dye may be a crystallized material) and wherein the dye dissolves (see at least [0136]; see also [0038]) in the organic solid material to a molecular state to show the true color of the dye's molecular state when the thermal indicator is heated to the melting point of the organic solid material (at least [0070] teaches directly that “As the predetermined temperature range is reached, or exceeded, it initiates a color forming change as a result of the dissolving of a dye composition.”; see also [0136], [0118] and [0142-143]).
Prusik does not directly and specifically state that the side of the transparent substrate facing the adhesive has one or more depression portions which are filled with thermal indicating composition.
However, Shirase teaches a temperature indicator (see at least abstract and fig. 1) having a transparent substrate (at least 24; see figs. 1 and 6) which may have a depressed portion (see fig. 1 showing a portion depressed from an inner direction toward a viewable direction– cf. instant fig. 2) where the depression is filled with thermal indicator material (18; see fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature indicator of Prusik with the specific knowledge of using the depression configuration known from Shirase. This is because such a depression allows for presenting the color change in a particularly desired viewing area (see fig. 5 of Shirase and fig. 1 of Prusik). This is important in order to provide control of the thermal indicator’s location.

Regarding claim 37, Prusik teaches a thermal indicating structure (80; see fig. 1; see abstract and [0136-144]) comprising a transparent substrate (26; see fig. 8), an organic solid layer (at least 84; see [0136] and [0143] teaching “meltable particulate colored material 84” may have “a meltable solid formed of an organic material such as a wax”) having a melting point higher than ambient temperature ([0020] teaches that “a temperature below the melting-point of the meltable solid, such as a temperature below about 40° C. or below about 30° C.” that is the melting point of the meltable solid is above ambient – defined here as 15-25C), a dye (at least [0136] teaches a dye; see also [0038] and [0104]), an isolation polymer layer (14; see fig. 8; see [0157-158] teaching that the layer 14 may be a polymer), an adhesive layer (16; see fig. 8), and a stripping liner (12; see fig. 8; see also [0106] teaching that the liner may be removed/stripped) laminated in turn ([0024] teaches the layers may be combined via lamination), wherein the dye layer comprises a dye disposed in a crystalline state (see at least [0164-165] teaching that the heat-sensing agent/dye may be a crystallized material) and wherein the dye dissolves (see at least [0136]; see also [0038]) into the organic solid layer to a molecular state to show the true color of the dye's molecular state when the thermal indicating structure is heated to the melting point of the organic solid layer (at least [0070] teaches directly that “As the predetermined temperature range is reached, or exceeded, it initiates a color forming change as a result of the dissolving of a dye composition.”; see also [0136] , [0118] and [0142-143]).
Prusik does not directly and specifically state that the dye is in a layer (teaching instead that the dye may be mixed into the meltable layer – see at least [0136]).
However, Shirase teaches a temperature indicator (see at least abstract and fig. 1) with a dye/ink/pigment layer (21; see at least [0083] “By virtue of the ink layer 21, when the thermofusible substance 22 is melted, the molten body of the thermofusible substance colored by the dye or the pigment is absorbed and dispersed”; see also [0024] teaching that the ink may be a resin with pigment particles; see [0090] teaching that “These resins may be used singly or as a mixture of two or more, and may be colored by being added with a pigment or a dye”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the colorant/dye containing meltable layer of Prusik with the specific knowledge of using the ink/dye/pigment layer of Shirase. This is because when the meltable layer melts it will mix with the colorant/dye/ink. This is important in order to provide a temperature indication.

Regarding claim 38, Prusik teaches that the melting point of the organic solid layer is between 70 °C and 130 C (see [0140] teaching the material is carnauba wax which has a melting point of ~180-185F which is ~82-85C).

Regarding claim 39, Prusik teaches that the organic solid layer is colorless, white or pale yellow ([0143] “The meltable solid may be light in color, for example white or pale yellow, and optionally, may be transparent or translucent.”; see also  [0140] teaching the material is at least carnauba wax or paraffin wax which are yellowish and white respectively; see also other materials taught in at least [0140] also having clear/white/pale yellow appearances).

Regarding claim 40, Prusik teaches that the organic solid material in the organic solid layer is selected from a wax, a polymer, an organic non-polymeric material, or a mixture thereof (see at least [0140]).

Regarding claim 42, Prusik teaches that the wax is selected from castor wax, carnauba wax, a synthetic wax, or a mixture thereof (see at least [0140]).

Regarding claim 43, Prusik teaches that the polymer is selected from polyethylene, polyurethane, other low melting temperature polymers, or a mixture thereof (see at least [0140]).

Regarding claim 44, Prusik teaches that the dye in the dye layer is selected from an anthraquinone dye, an amino ketone dye, a solvent dye, or a mixture thereof ([0042] teaches at least solvent based dyes and crystal violet dyes).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Prusik as modified by Shirase as applied to claims 37 and 40 above and further in view of Mudaliar et al. (US 20110217786; hereinafter Mudaliar).

Regarding claim 41, Prusik and Shirase lack direct and specific teaching that the organic non- polymeric material is vanillin or triphenylphosphine.
However, Mudaliar teaches a time temperature indicator (abstract; see also background/summary [0001-11]) which uses at least “vanillin” (see at least [0108] and [0172] teaching regarding “the usage of Vanillin as melt component”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the waxes in a temperature indicator of Prusik as modified by Shirase (see at least [0140] of Prusik) with the specific knowledge of using the usage of Vanillin as melt component in dyes for a temperature indicator of Mudaliar. This is because Vanillin is known to be useful for forming dyes such as violet dyes (see at least [0172] of Mudaliar). This is important in order to provide a meltable temperature indicator based on desired end user color and melt point criteria (see table in Mudaliar at [0169] teaching regarding numerous mix components including Vanillin).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855